 
Exhibit 10.2
 


FORTISSIMO ACQUISITION CORP.
 
Restricted Stock Agreement
 
AGREEMENT made as of ________, 2008, between Fortissimo Acquisition Corp., a
Delaware corporation (the “Company”), and [________] (the “Stockholder”).
 
1.  The Shares. In connection with the Agreement and Plan of Merger and
Interests Purchase Agreement, dated as of January 15, 2008 among the Company,
FAC Acquisition Sub Corp., a New York corporation, Psyop, Inc., a New York
corporation, Psyop Services, LLC, a New York limited liability company, the
Stockholders named therein and Justin Booth-Clibborn as Stockholders’
Representative (the “Merger Agreement”), and for good and valuable
consideration, receipt of which is acknowledged, the Stockholder has agreed that
[_________] shares of Parent Common Stock, which the Stockholder has received as
Maximum Revenue Contingent Stock and Maximum EBITDA Contingent Stock pursuant to
the Merger Agreement (the “Shares”) shall be subject to the forfeiture
provisions set forth in Section 2 of this Agreement and the restrictions on
transfer set forth in Section 3 of this Agreement. Capitalized terms used and
not otherwise defined herein shall have the respective meanings assigned to them
in the Merger Agreement.
 
2.  Forfeiture of Shares.
 
(a)   To the extent that Shares have not vested pursuant to Section 2(a) of
Exhibit A to the Merger Agreement, with respect to an Annual Contingent
Consideration Period, such Shares shall be forfeited automatically and
immediately to Parent on the Contingent Consideration Payment Date following
such applicable Annual Contingent Consideration Period. In the event that (A)
the Company terminates the Stockholder’s employment for Cause (as defined in the
Stockholder’s Employment Agreement) or (B) the Stockholder terminates his or her
employment with the Company without Good Reason (as defined in the Stockholder’s
Employment Agreement) at any time prior to the last day of the applicable Annual
Contingent Consideration Period, for any reason or no reason, with or without
cause, all Shares that have not vested pursuant to the Merger Agreement shall be
forfeited automatically and immediately and shall be reallocated among the
remaining Stockholders (as defined in the Merger Agreement), pursuant to the
Merger Agreement, with respect to all Annual Contingent Consideration Periods
ending on or after the date of termination of employment.
 
(b)  The Stockholder hereby authorizes the Company to take any actions necessary
or appropriate to cancel any certificate(s) representing forfeited Shares and
transfer ownership of such forfeited Shares to the Company; and if the Company
or its transfer agent requires an executed stock power or similar confirmatory
instrument in connection with such cancellation and transfer, the Stockholder
shall promptly execute and deliver the same to the Company.
 
3.  Restrictions on Transfer.
 
The Stockholder shall not sell, assign, transfer, pledge, hypothecate or
otherwise dispose of, by operation of law or otherwise (collectively “transfer”)
any Shares, or any interest therein, except that the Stockholder may transfer
such Shares (i) to or for the benefit of any spouse (or former spouse in
connection with any marital separation, asset allocation agreement or qualified
domestic relations order) or parents, siblings or children (by blood, marriage
or adoption) (collectively, “Approved Relatives”) or to a trust established
solely for the benefit of the Stockholder and/or Approved Relatives, provided,
however, that such Shares shall remain subject to this Agreement (including
without limitation the forfeiture provisions set forth in Section 2 and the
restrictions on transfer set forth in this Section 3), and such permitted
transferee shall, as a condition to such transfer, deliver to the Company a
written instrument confirming that such transferee shall be bound by all of the
terms and conditions of this Agreement or (ii) as part of the sale of all or
substantially all of the shares of capital stock of the Company (including
pursuant to a merger or consolidation). The Company shall not be required to
transfer on its books any of the Shares which have been transferred in violation
of any of the provisions of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
4.  Restrictive Legends.
 
All certificates representing the Shares shall have affixed thereto legends in
substantially the following form, in addition to any other legends that may be
required under federal or state securities laws:
 
“THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS
ON TRANSFER AND FORFEITURE PROVISIONS SET FORTH IN A RESTRICTED STOCK AGREEMENT
BETWEEN THE CORPORATION AND THE REGISTERED OWNER OF THESE SHARES (OR HIS
PREDECESSOR IN INTEREST), AND SUCH AGREEMENT IS AVAILABLE FOR INSPECTION WITHOUT
CHARGE AT THE OFFICE OF THE SECRETARY OF THE CORPORATION.”
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED OR
OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
UNDER SUCH ACT OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE
CORPORATION TO THE EFFECT THAT SUCH REGISTRATION IS NOT REQUIRED.”
 
5.   Withholding Taxes; Section 83(b) Election.
 
(a)  The Stockholder acknowledges and agrees that the Company has the right to
deduct from payments of any kind otherwise due to the Stockholder any federal,
state or local taxes of any kind required by law to be withheld with respect to
the Shares.
 
(b)  The Stockholder has reviewed with the Stockholder’s own tax advisors the
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by this Agreement. The Stockholder is relying solely
on such advisors and not on any statements or representations of the Company or
any of its agents. The Stockholder understands that the Stockholder (and not the
Company) shall be responsible for the Stockholder’s own tax liability that may
arise as a result of this investment or the transactions contemplated by this
Agreement. The Stockholder agrees to file an election under Section 83(b) of the
Code with the United States Internal Revenue Service (the “IRS”) within 30 days
hereof and to provide a duplicate original of such election to the Company with
proof of filing with the IRS within 45 days hereof.
 
 
-2-

--------------------------------------------------------------------------------

 
THE STOCKHOLDER ACKNOWLEDGES THAT IT IS THE STOCKHOLDER’S SOLE RESPONSIBILITY
AND NOT THE COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b).
 
6.  Miscellaneous.
 
(a)  Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.
 
(b)  Waiver. Any provision for the benefit of the Company contained in this
Agreement may be waived, either generally or in any particular instance, by the
Board of Directors of the Company.
 
(c)  Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company and the Stockholder and their respective heirs,
executors, administrators, legal representatives, successors and assigns,
subject to the restrictions on transfer set forth in Section 3 of this
Agreement.
 
(d)  Notice. All notices required or permitted hereunder shall be in writing and
deemed effectively given upon personal delivery or five days after deposit in
the United States Post Office, by registered or certified mail, postage prepaid,
addressed to the other party hereto at the address shown beneath his or its
respective signature to this Agreement, or at such other address or addresses as
either party shall designate to the other in accordance with this Section 6(d).
 
(e)  Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural, and
vice versa.
 
(f)  Entire Agreement. This Agreement constitutes the entire agreement between
the parties, and supersedes all prior agreements and understandings, relating to
the subject matter of this Agreement.
 
(g)  Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Stockholder.
 
 
-3-

--------------------------------------------------------------------------------

 
(h)  Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to any
conflicts of laws principles thereof directing the application of any law other
than that of the State of New York. Courts within the State of New York, County
of New York or the United States District Court for the Southern District of New
York will have jurisdiction over all disputes between the parties hereto arising
out of or relating to this agreement and the agreements, instruments and
documents contemplated hereby. The parties hereby consent to and agree to submit
to the jurisdiction of such courts. Each of the parties hereto waives, and
agrees not to assert in any such dispute, to the fullest extent permitted by
applicable law, any claim that (i) such party is not personally subject to the
jurisdiction of such courts, (ii) such party and such party’s property is immune
from any legal process issued by such courts or (iii) any litigation commenced
in such courts is brought in an inconvenient forum. Each party hereto hereby
irrevocably waives all right to trial by jury in any proceeding (whether based
on contract, tort or otherwise) arising out of or relating to this Agreement or
any transaction or agreement contemplated hereby or the actions of any party
hereto in the negotiation, administration, performance or enforcement hereof.
 
(i)  Stockholder’s Acknowledgments. The Stockholder acknowledges that he or she:
(i) has read this Agreement; (ii) has been represented in the preparation,
negotiation, and execution of this Agreement by legal counsel of the
Stockholder’s own choice or has voluntarily declined to seek such counsel; (iii)
understands the terms and consequences of this Agreement; and (iv) is fully
aware of the legal and binding effect of this Agreement.
 


[Remainder of Page Intentionally Left Blank.]

 
-4-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
FORTISSIMO ACQUISITION CORP.
 


 
_____________________________
By:
Title:






 
_____________________________
Stockholder Name:
 
Address:    ____________________
____________________


 
 
-5-

--------------------------------------------------------------------------------

 